Name: Commission Regulation (EEC) No 2062/91 of 12 July 1991 providing for the partial release of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 7. 91 Official Journal of the European Communities No L 187/37 COMMISSION REGULATION (EEC) No 2062/91 of 12 July 1991 providing for the partial release of minimum stocks in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular Article 12 (3) thereof, Whereas in order to ensure normal supplies to the Community as a whole or to one of its areas, there is a standing obligation, in the European territories of the Community, for minimum stocks to be maintained by each sugar producing undertaking or sugar refinery ; Whereas Article 1 of Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), fixed the level of minimum stocks to be held, as the case may be, at 5 % of the actual production within the A quota or 5 % of the quantity of sugar refined during the 12 months preceding the month in question ; Whereas by virtue of Article 12 ( 1 ) of Regulation (EEC) No 1785/81 this percentage may be reduced ; whereas Article 4 of Regulation (EEC) No 1789/81 lays down that where the supplies of sugar required by the Community can no longer be ensured under normal conditions, provi ­ sion may be made for the person concerned to be released, in whole or in part, from the obligation to stock the sugar in question ; Whereas examination of the current supply situation in the Community reveals a significant increase in consump ­ tion for the 1990/91 marketing year by comparison with the level forecast in the corresponding sugar balance ; whereas this development has been reinforced by a carry over of consumption to the beginning of the new 1991 /92 marketing year as a consequence of the low temperatures that have persisted for several weeks ; whereas pressure on prices has moreover been registered in several regions of the Community due to strong demand and the growing scarcety of supplies ; whereas the bad climatic conditions which prevailed in particular during the period of beet germination required re-sowing in some Community regions which will lead to a delay of several weeks for the new production ; whereas it is proving to be the case, as a consequence, that the supplies required by the Commu ­ nity can no longer be ensured under normal conditions and that it is desirable to release that part of the minimum stocks necessary for this purpose by reducing in an appropriate manner the said level for the period needed to allow the majority of the Community sugar producing undertakings to await the new 1991 /92 produc ­ tion for the replenishment of minimum stocks to their traditional level . Whereas this Regulation should enter into force from 1 July 1991 because of the urgent nature of its implementa ­ tion and the mechanism of the compensation system for storage costs in the sugar sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The percentages referred to in points (a) and (b) of Article 1 of Regulation (EEC) No 1789/81 are hereby reduced to 3 % for the period 1 July to 30 November 1991 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 54, 28 . 2. 1991 , p. 22 . 0 OJ No L 177, 1 . 7. 1981 , p. 39 .